 

Exhibit 10.1

EMPLOYEE SEPARATION AND RELEASE

 

This release confirms the terms of your separation from employment with EV
Energy Partners, L.P. and EV Management, LLC (collectively referred to herein as
the “Company”) and Insperity PEO Services, L.P (“Insperity”).

 

You agree and acknowledge that your employment relationship with the Company and
Insperity shall end effective as of April 30, 2014.

 

You agree that you have been paid all wages, salary, bonuses, commissions,
expense reimbursements, and any other amounts that you are owed, if any. You
also agree that you have been paid what you are owed for any vacation time, sick
time, paid time off or paid leave of absence, or in connection with any
severance or deferred compensation plan, if eligible, and that you have been
given all time off to which you were entitled under any policy or law,
including, but not limited to, leave under the Family and Medical Leave Act.

 

The Company will make the following payments to you as additional compensation
and as consideration for this release:

 



· A one-time, lump sum separation payment of $700,000 less required
withholdings, in connection with your separation from the Company and
Insperity.       · A one-time, lump sum payment of $25,000 less required
withholdings, to pay for the costs of continuing your health insurance coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”)
for a period of twelve months.   



 

These payments will be made as soon as practicable but not later than forty-five
(45) days after the expiration of the seven-day revocation period discussed
below. You agree that these payments are something of value and that you are not
already entitled to payment of this additional compensation. You agree that the
additional compensation to be paid under this release is due solely from the
Company and that Insperity has no obligation to pay the additional compensation,
even though its payment may be processed through Insperity.

 

In addition to the additional compensation, the Company will repurchase your
Class A Limited Partner Interest in EV Investors, L.P. in accordance with the
terms of the underlying agreements regarding such Interest. Your EVEP phantom
units and IBUs will automatically vest on January 15, 2015 in accordance with
the award agreements.

 

You are solely responsible for any and all tax obligations or other obligations
under federal and/or state law pertaining to the receipt of any payments set
forth in this release, and you hereby agree to hold the Company and Insperity
and their respective affiliates harmless from any and all liability relating to
such obligations. You further agree to indemnify the Company, Insperity and
their attorneys if any governmental authority seeks payment from the Company or
Insperity for taxes, costs, assessments, penalties, damages, fees, or interest
because of any nonpayment by you of the taxes for which you are or are
determined to be, by any governmental authority, solely responsible.

 

In exchange for providing you with the additional compensation, you agree on
behalf of yourself, your heirs, executors, successors and assigns that you
irrevocably and unconditionally release, waive, and forever discharge the
Company and Insperity, and all of their respective present and former parent
companies, predecessors, successors, divisions, subsidiaries, and other
affiliated companies, related companies and organizations, and their respective
present and former insurers, agents, executives, managers, officers, directors,
attorneys, stockholders, plan fiduciaries, assigns, representatives, employees,
consultants, and all other persons or entities acting by, through or in concert
with any of them (collectively, the “Released Parties”), from any and all
claims, demands, actions, causes of action, costs, attorneys’ fees, and all
liabilities whatsoever, whether known or unknown, fixed or contingent, which you
have, had, or may ever have against the Company, Insperity or the Released
Parties relating to or arising out of your employment or separation from
employment with the Company and Insperity, from the beginning of time and up to
and including the date you execute this release. This release includes, without
limitation, (i) law or equity claims, (ii) contract (express or implied) or tort
claims, (iii) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, hostile work environment, or retaliation (including,
without limitation, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Americans with Disabilities Act Amendments Act of 2008,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Worker Adjustment and Retraining
Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act,
the Genetic Information and Nondiscrimination Act of 2008, the Uniformed
Services Employment and Reemployment Rights Act of 1994, Section 1558 of the
Patient Protection and Affordable Care Act of 2010, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the “Texas Commission on Human Rights Act” or
Chapter 21 of the Texas Labor Code, or any other federal, state, or local laws
of any jurisdiction), (iv) claims under any other federal, state, local,
municipal, or common law whistleblower protection, discrimination, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, (v) claims
arising under the Employee Retirement Income Security Act, or (vi) any other
statutory or common law claims related to your employment or separation from
employment with the Company and Insperity. You further represent that, as of the
date of your execution of this release, you have not been the victim of any
illegal or wrongful acts by the Company, Insperity or any of the Released
Parties, including, without limitation, discrimination, retaliation, harassment,
or any other wrongful act based on any legally protected characteristic.

 



 

 

 

You agree that this release does not alter any agreements or promises you made
prior to or during your employment concerning intellectual property, or
maintaining the confidentiality of the Company’s information. You understand
that this release does not release any claims that you may have to vested
benefits under any of the Company’s employee benefit plans.

 

You agree that you are the only person who is able to assert any right or claim
arising out of your employment or separation from employment with the Company
and Insperity except that in the event of your death during the period from
April 30, 2014 until payment of the lump sum payments, your spouse, or in the
event of her death, your heirs, will have rights to the lump sum payments. You
promise that you have not assigned, pledged or otherwise sold such rights or
claims, nor have you relied on any promises other than those contained in this
release.

 

You agree that neither this release nor the payment of the additional
compensation being offered to you for this release is an admission by the
Company or Insperity or by you of any liability or unlawful conduct of any kind.
You agree that the additional compensation being offered in exchange for your
release of claims and rights is sufficient.

 

You agree that you do not desire and that you will not seek employment with
either the Company or Insperity in the future, except for the case where your
future employer merges or is acquired by either the Company or Insperity. Both
the Company and Insperity have reserved the right to waive this restriction
independent of each other.

 

You agree not to disparage the Company or to do anything that portrays the
Company, its products or personnel in a negative light or that might injure the
Company’s business or affairs. This would include, but is not limited to,
disparaging remarks, comments or opinions, whether written or oral, about the
Company as well as its shareholders, officers, directors, employees, agents,
advisors, partners, affiliates, consultants, products, formulae, business
processes, corporate structure or organization, and marketing methods. You have
knowingly, voluntarily and intelligently waived any free speech or First
Amendment rights under the United States Constitution to disclose, publish or
communicate any disparaging remarks about the Company. You also understand and
agree that you have had a reasonable period of time to consider this
non-disparagement clause, to review the non-disparagement clause with an
attorney, and to consent to this clause and its terms knowingly and
voluntarily.  The Company agrees that it will instruct its Board of Directors
and Executive Officers not to, and it will not make any, public remarks,
comments or opinions which disparage you.

 

You agree to return to the Company, before you sign this release, all property
belonging to either the Company or Insperity. This would include, for example,
documents, files, forms, customer information and lists, confidential business
information, keys, computer equipment such as laptop computers and printers,
electronic equipment, cell phones and similar handheld devices, pagers and
Company-issued credit cards.

 



 

 

 

You agree to keep this release strictly confidential and not to discuss its
terms with any person, except with your immediate family, tax preparers, and
attorneys, provided that any person with whom you discuss the release also
agrees to keep it confidential. You agree to assume responsibility for any such
person’s confidentiality obligations.

 

Nothing in this release does or is intended to prevent you from pursuing any
workers’ compensation benefits to which you may be entitled. Further, nothing in
this release is intended to prevent you from filing a charge or claim with any
governmental agency charged with investigating employment claims, including but
not limited to the Equal Employment Opportunity Commission, or from
participating in, cooperating with or providing truthful evidence in connection
with an investigation being conducted by a governmental agency responsible for
investigating employment claims, provided that such filing or participation does
not give you the right to recover any monetary damages against the Company given
your release of claims herein.

 

You agree that, if you violate the terms of this release, you will reimburse the
Company, Insperity, and/or the Released Parties for any attorneys’ fees, costs,
or other damages arising from your breach of the release, unless you are
challenging your waiver of claims under the Age Discrimination in Employment
Act. You agree that if any portion of this release is found to be unenforceable,
the remainder of the release will remain enforceable.

 

Before signing this release, you should make sure that you understand what you
are signing, what benefits you are receiving, and what rights you are giving up,
including your rights under the Age Discrimination in Employment Act. You should
also consult an attorney about the contents and meaning of this release before
signing this release.

 

You agree that you were given a copy of this release on April 11, 2014 and that
you have been given at least twenty-one (21) days to consider this release. In
no event should this release be executed before April 30, 2014. The offer set
forth in this release will expire if not executed by May 3, 2014. You must
deliver or mail the timely executed release to

 

Karen D. Taylor

SVP Human Resources

EnerVest, Ltd.

1001 Fannin St., Suite 800

Houston, Texas 77002-6707

kdtaylor@enervest.net

Fax: 713-739-0785

 

If mailing, please use the attached self-addressed and stamped envelope. Also,
after you have signed the release, you may revoke the release at any time within
seven (7) days of your signing it by delivering written notice of your
revocation via mail, fax or e-mail to Karen D. Taylor, whose contact information
is set forth above.

 

Any modifications to this release do not become part of this release unless
expressly agreed to in writing by you and the Company. Should any provision of
this release be declared or determined to be illegal or invalid by any
government agency or court of competent jurisdiction, the validity of the
remaining parts, terms, or provisions of this release shall not be affected and
such provisions shall remain in full force and effect. This release does not
confer any right to any payment or benefit upon any other individual, and the
terms of this release shall not create any right or expectation in any other
individual that he or she is entitled to or will receive the same or a similar
payment or benefit, except that in the event of your death during the period
from April 30, 2014 until payment of the lump sum payments, your spouse, or in
the event of her death, your heirs, will have rights to the lump sum payments.
You represent and warrant that: (a) no other person or entity has or had any
interest in the claims released herein, and (b) you have not assigned,
transferred, conveyed, subjected to a security interest, or otherwise encumbered
or impaired in any way, the claims released herein. This release may be executed
in multiple counterparts.

 



 

 

 

This release sets forth the entire agreement between you, the Company and
Insperity, and fully supersedes any and all prior oral or written agreements,
promises, or understandings between or among the you, the Company and Insperity
pertaining to the subject matter in this release, except as expressly stated
herein. Further, you, the Company and Insperity acknowledge that neither you nor
the Released Parties have relied on, or is relying on, any prior oral or written
communications, agreements, promises, statements, inducements, understandings,
or representations by the other party in entering into this release, and you and
the Released Parties disclaim any reliance on any prior oral or written
agreements, promises, inducements, understandings, or representations in
entering into this release. Therefore, you understand that you are precluded
from bringing any fraud or similar claim against the Released Parties associated
with any such communications, agreements, promises, statements, inducements,
understandings, or representations. The parties are entering into this release
based on their own judgment.

 

If this release fully and accurately describes the complete agreement concerning
your separation of employment and your agreement to release the Company,
Insperity, and the Released Parties for any acts occurring prior to the date you
sign this release, please confirm this agreement by signing and dating this
release before a notary public. By signing this release, you agree that your
waiver of rights and claims under this release is knowing and voluntary. You
further confirm that you fully understand the benefits you are receiving and the
rights and claims you are waiving under this release and that you have accepted
those benefits and waived those rights and claims of your own free will.

 

This release was presented to Ronald J. Gajdica on April 11, 2014.

 



ACCEPTED AND AGREED TO:                       /s/ Ronald J. Gajdica   April 30,
2014   Ronald J. Gajdica   Date  



 





THE STATE OF        §                § ACKNOWLEDGMENT   COUNTY OF        §    



 

THE STATE OF §

§ ACKNOWLEDGMENT

COUNTY OF §

 

This instrument was acknowledged before me
on                                                       , 2014 by Ronald J.
Gajdica.

 



        Notary Public, State of
                                                                             My
Commission Expires:
                                                                            
Notary’s Name (Typed, Stamped or Printed)        



 



 

